          Case 1:19-cv-00316-TMD Document 32 Filed 07/29/21 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

KENNETH MICHAEL JONES,                       )
                                             )
                Plaintiff,                   )
                                             )
                v.                           )                No. 19-316C
                                             )                (Judge Dietz)
THE UNITED STATES,                           )
                                             )
                Defendant.                   )

                                   JOINT STATUS REPORT

        Pursuant to the Court’s order dated March 27, 2021 (ECF No. 31), the parties respectfully

submit this joint status report.

        Plaintiff, Kenneth Jones, challenges his discharge from the United States Air Force in

August 2018. See Complaint ¶¶ 1, 8 (EFC No. 1). He alleges, among other things, that the Air

Force erred in finding him fit for duty in February 2017, and in denying him a Medical

Evaluation Board. See Complaint ¶ 2. On April 30, 2019, the Court granted the parties’ joint

motion to stay further proceedings, including the Government’s response to the complaint, so

that the Air Force Board for Correction of Military Records (AFBCMR or board) could review

the matter. See ECF No. 6. This action currently is stayed.

        The board previously advised the Air Force that an AFBCMR panel heard the matter in

May 2021 and prepared a recommendation concerning the disposition of plaintiff’s request for

medical retirement. The Parties had been advised that the recommendation was "forwarded [to]

the AFBCMR .... The case team members are completing the closure actions according to

process". On July 29, 2021, after 5PM EST, Plaintiff's counsel was provided a copy of the

decision documents.




                                                 1
         Case 1:19-cv-00316-TMD Document 32 Filed 07/29/21 Page 2 of 2




       For these reasons, the parties the parties respectfully request that the stay of all

proceedings in this case be continued pending further order of the Court. The parties also

respectfully request that they be granted leave to file another status report on or before

Wednesday, September 1, 2021, or such other date that is convenient to the Court.

Respectfully submitted,

s/ Michael D.J. Eisenberg
Michael D.J. Eisenberg
Law Office of Michael D.J. Eisenberg 700
12th Street, NW, Suite 700
Washington, DC 20005
O: (202) 558-6371
F: (202) 403-3430
Email: Michael@Eisenberg-lawoffice.com
Counsel for Plaintiff

                                                      BRIAN. M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      MARTIN F. HOCKEY, JR.
                                                      Acting Director

                                                      s/ Deborah A. Bynum
 OF COUNSEL:                                          DEBORAH A. BYNUM
                                                      Assistant Director
 SCOTT W. MEDLYN
 Maj, U.S. Air Force                                  s/ Richard P. Schroeder
 Civil Litigation Division                            RICHARD P. SCHROEDER
 Joint Base Andrews, MD                               Trial Attorney
                                                      Commercial Litigation Branch
                                                      Civil Division
                                                      U.S. Department of Justice
                                                      P.O. Box 480
                                                      Ben Franklin Station
                                                      Washington, DC 20044
                                                      Telephone: (202) 305-7788
                                                      Email: Richard.Schroeder@usdoj.gov
                                                      Attorneys for Defendant

 Dated: July 29, 2021



                                                  2
